USCA11 Case: 20-10074    Date Filed: 12/31/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10074
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:18-cr-00029-RH-MJF-3



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

JEVAUGHN WILLIAMS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (December 31, 2020)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10074       Date Filed: 12/31/2020   Page: 2 of 6



      Jevaughn Williams appeals his 30-month sentence for mail fraud, wire fraud,

and conspiracy to commit mail and wire fraud. Williams argues that the district

court incorrectly calculated his guideline range because it erroneously applied

enhancements for a substantial portion of the conspiracy taking place outside the

United States and for there being vulnerable victims and it failed to give him a

guidelines reduction for having a minor role in the conspiracy. After careful review,

we affirm.

                                          I.

      We review the district court’s interpretation of the sentencing guidelines de

novo and its determinations of fact for clear error. United States v. Duperval, 777

F.3d 1324, 1331 (11th Cir. 2015) (reviewing the district court’s determination that a

substantial part of the scheme took place outside the United States for clear error).

In order to be clearly erroneous, the finding of the district court must leave us with

a “definite and firm conviction that a mistake has been committed.” United States

v. Rothenberg, 610 F.3d 621, 624 (11th Cir. 2010) (quotation marks omitted).

However, a factual finding cannot be clearly erroneous when the factfinder is

choosing between two permissible views of the evidence.             United States v.

Saingerard, 621 F.3d 1341, 1343 (11th Cir. 2010). “The Government bears the

burden of establishing by a preponderance of the evidence the facts necessary to




                                          2
          USCA11 Case: 20-10074       Date Filed: 12/31/2020    Page: 3 of 6



support a sentencing enhancement.” United States v. Askew, 193 F.3d 1181, 1183

(11th Cir. 1999).

      Under § 2B1.1(b)(10)(B) of the sentencing guidelines, a defendant is subject

to a two-level enhancement to his base offense level if “a substantial part of a

fraudulent scheme was committed from outside the United States.”               U.S.S.G.

§ 2B1.1(b)(10)(B).

      When determining if a substantial portion of the fraud took place outside the

United States, we look at the overall scheme itself, not just the individual conduct of

the participants. United States v. Singh, 291 F.3d 756, 761 (11th Cir. 2002)

(addressing the previous version of the rule under § 2F1.1(b)(6) containing the same

relevant language as the present provision under § 2B1.1(b)(10)(B)). This is in large

part because the actions of co-conspirators can be imputed to each of the other

conspirators, so long as their actions were within the scope of the agreed conspiracy.

Id. The scheme does not need to originate from outside the United States, and the

defendant does not need to take action outside the United States for the enhancement

to apply. Id.

      Although Williams himself operated within the United States, there were at

least two unindicted co-conspirators operating in Jamaica who made calls to victims

in the United States, coordinated how and where the money should be sent, and

coordinated the efforts of Williams and the other conspirators. We therefore find


                                          3
          USCA11 Case: 20-10074       Date Filed: 12/31/2020   Page: 4 of 6



that the district court did not clearly err by applying the enhancement because the

scheme was orchestrated in Jamaica.

                                         II.

      The application of the vulnerable-victim enhancement is a mixed question of

law and fact that we review de novo, but we will only reverse the district court’s

factual finding that a victim was vulnerable if it is clearly erroneous. United States

v. Mathews, 874 F.3d 698, 706 n.4 (11th Cir. 2017).

      The vulnerable victim enhancement applies when an offense involves a

vulnerable victim and the defendant knew or should have known of the vulnerability.

U.S.S.G. § 3A1.1(b)(1). A “vulnerable victim” is one “who is unusually vulnerable

due to age, physical or mental condition, or who is otherwise particularly susceptible

to the criminal conduct.” Id. § 3A.1.1, comment. n.2. “The adjustment should be

applied only when the defendant selects his victim due to the defendant’s perception

of the victim’s vulnerability to the offense.” United States v. Day, 405 F.3d 1293,

1296 (11th Cir. 2005) (quotation marks omitted). Not all of the victims need to be

vulnerable to properly apply the enhancement, but rather, “[i]t is enough if the

defendant targeted any of the victims because of their unusual vulnerability.” Id.

(quotation marks omitted).

      In Day, we determined that a person who is repeatedly targeted for fraud is

“particularly susceptible” to fraud and therefore a vulnerable victim under U.S.S.G.


                                          4
          USCA11 Case: 20-10074        Date Filed: 12/31/2020    Page: 5 of 6



§ 3A1.1(b).    United States v. Day, 405 F.3d 1293, 1296 (11th Cir. 2005).

Additionally, “[i]n fraud cases, the repeated targeting of a victim, a practice called

‘reloading,’ constitutes evidence that the defendant knew the victim was particularly

vulnerable to the fraud scheme.” Id.

      Here, the victims were repeatedly targeted by Williams and his

co-conspirators. Because this is evidence both that the victims were vulnerable and

that Williams and his co-conspirators knew, we conclude that the district court did

not clearly err by applying an enhancement for vulnerable victims.

                                          III.

      Lastly, we review the district court’s determination of a defendant’s role for

clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

The district court’s determination of the defendant’s role in the offense generally

will not be clear error “so long as the basis of the trial court’s decision is supported

by the record and does not involve a misapplication of a rule of law.” United States

v. Cruickshank, 837 F.3d 1182, 1192 (11th Cir. 2016) (quotation marks and

alterations omitted). Additionally, the defendant has the burden to prove by a

preponderance of the evidence that a reduction is warranted. Id.

      Under U.S.S.G. § 3B1.2, a defendant may receive a two-level reduction in his

offense level if he was a “minor participant in any criminal activity.” U.S.S.G.

§ 3B1.2(b). In assessing the defendant’s role under § 3B1.2(b), the district court


                                           5
          USCA11 Case: 20-10074       Date Filed: 12/31/2020    Page: 6 of 6



should consider: (1) the defendant’s role in the relevant conduct for which he has

been held accountable at sentencing; and (2) his role compared to that of the other

participants in his relevant conduct. Cruickshank, 837 F.3d at 1192. The court also

considers:

      (i) the degree to which the defendant understood the scope and structure
      of the criminal activity;
      (ii) the degree to which the defendant participated in planning or
      organizing the criminal activity;
      (iii) the degree to which the defendant exercised decision-making
      authority or influenced the exercise of decision-making authority;
      (iv) the nature and extent of the defendant’s participation in the
      commission of the criminal activity, including the acts the defendant
      performed and the responsibility and discretion the defendant had in
      performing those acts;
      (v) the degree to which the defendant stood to benefit from the criminal
      activity.

Id. at 1193 (quoting U.S.S.G. § 3B1.2(b), comment. n. 3(C)).


      Here, Williams received money from several victims, personally interacted

with unindicted co-conspirators in Jamaica, and attempted to bring another person

into the conspiracy. Because his actions were interchangeable with those of the

other co-conspirators, the district court did not clearly err by determining that he

was not a minor participant in the conspiracy.

      AFFIRMED.




                                           6